DETAILED ACTION
This office action is a response to a communication made on 02/05/2021.
Claims 1, 6 and 8 are currently amended.
Claims 1-10 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s arguments, see remarks on page 4, filed 02/05/2021, with respect to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Response to Arguments
Applicant’s arguments, see remarks page 8-9, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1 and 6 under 103 have been considered and regarding the amended feature of “ a User Plane Function (UPF) proxy to provide transparency to said one or more network management elements of the application running at or near said radio access network segment such that mobility of the UE is supported” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu et al. (US 2014/0153544) in view of Anthony, Jr. et al. (US 2014/0241158), and further in view of Frydman et al. (US 2016/0373360).

Regarding applicants arguments of “secondary reference Frydman should not be treated as prior art against the present application”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0153544), hereinafter “Lu” in view of Anthony, Jr. et al. (US 2014/0241158), hereinafter “Anthony”, and further in view of Frydman et al. (US 2016/0373360), hereinafter “Frydman”.

With respect to claim 1, Lu discloses a wireless communication network comprising: 
a communication network core including one or more network management elements (See Fig. 1, and Fig. 2, “ EPC (E-packet core network) contain network elements such as MME (mobility management entity) which is a control plane function entity, serves as a server, managing context of UE’s (User  equipment’s), and etc”; 
at least one radio access network (Fig. 1, “E-RAN (Evolved Radio access network)”) functionally associated with edge computing resources (Fig. 2, “ radio resources” are the edge computing resources) to host an application (see Fig. 2, ¶0086, “an actual application, a mobility management unit can send an attribute of an UE’s IP address to an SGW ” wherein radio resources to host an application as mobility management unit) providing digital service to one or more mobile communication devices (UE's) (Fig.1, 

Lu teaches the SGW, which is a user plane entity, is responsible for processing routing of user plane data, see ¶0008, Fig. 2. However, Lu remain silent on a User Plane Function (UPF) proxy to provide transparency to said one or more network management elements of the application running at or near said radio access network segment such that mobility of the UE is supported.

Anthony discloses a User Plane Function (UPF) proxy to provide transparency to said one or more network management elements of the application running at or near said radio access network segment such that mobility of the UE is supported (¶0049, i.e. The mobile data network 100 preferably includes a radio access network (RAN), ¶0054, i.e. The SGW 160 routes and forwards user data packets, while also acting as the mobility anchor for the user plane during inter-eNodeB handovers, wherein SGW is a user plane entity, ¶0108, i.e. The edge application serving mechanism 2230 provides a plurality of mobile network services  (i.e. one or more network management elements) to user equipment at the edge of the mobile data network in a way that is mostly transparent to existing equipment in the mobile data network, ¶0123, i.e. mobility management is supported by an optimizer in each of the MIOP platforms also referred to as service mechanisms).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify with user Plane Function (UPF) proxy to provide transparency to said one or more network management elements of the application running at or near said radio access network segment such that mobility of the UE is supported of Anthony, in order to mobile network services are 

Lu teaches Radio access network as E-RAN (Evolved Radio access network), see Fig.1. However, Lu does not explicitly teaches network segment. 

Frydman teaches mobile communication devices communicatively coupled to the same at least one network access segment through access points of the at least one network segment, see ¶0059. 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify with access network segment of Frydman, in order to allow users to only access specific network resources (Frydmen).

For claim 6, it is a method claim corresponding to the wireless communication network system of claim 1. Therefore claim 6 is rejected under the same ground as claim 1. 


With respect to claims 2 and 7, Lu in view of Anthony and further in view of Frydman discloses the wireless communication network according to claim 1, wherein said UPF proxy (Lu,  Fig.2, “SGW is user plane entity”, see ¶0027) is communicating with one or more network management elements (Lu, Fig. 2, “ EPC (E-packet core network) contain network elements such as MME (mobility management entity) which is a control plane function entity, serves as a server, managing context of UE’s (User  equipment’s).

With respect to claims 3 and 8, Lu in view of Anthony and further in view of Frydman discloses the wireless communication network according to claim 2, wherein said UPF proxy (Lu, Fig.2, “SGW is user plane entity”, see ¶0027) is communicating with a closer UPF to said network core (Lu, ¶0013, “the user plane network element includes the SGW and the PGW”).

With respect to claims 4 and 9, Lu in view of Anthony and further in view of Frydman discloses the wireless communication network according to claim 2, wherein said UPF proxy (Lu, Fig.2, “SGW is user plane entity”, see ¶0027), between the edge hosted application (Lu, Fig. 2, See ¶0086) and the UE receiving digital service from the edge hosted application (Lu, Fig.1, “The PDN is used for providing services to a UE’s”, See Fig.2, ¶0086). However, Lu in view of Anthony remain silent on enables Legal Inspection of data traffic.
Frydman discloses enables Legal Inspection of data traffic (¶0042, “packets are allowed to continue to the network core for billing & legal inspection purposes”, see ¶0045).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify with enables Legal Inspection of data traffic of Frydman, in order to optimize the network transmission speed  and check packet and payload types before making a selection (Frydman).

With respect to claims 5 and 10, Lu in view of Anthony and further in view of Frydman discloses the wireless communication network according to claim 2, wherein said UPF proxy(Lu, Fig.2, “SGW is user plane entity”, see ¶0027), between the edge hosted application (Lu, Fig. 2, See ¶0086) and the UE receiving digital service from the edge hosted application (Lu, Fig.1, “The PDN is used for providing 
Frydman disclose enables billing of data traffic (¶0042, “packets are allowed to continue to the network core for billing & legal inspection purposes”, see ¶0045).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify with enables Legal Inspection of data traffic of Frydman, in order to perform accurate billing and check packet and payload types before making a selection (Frydman).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458